DETAILED ACTION
This is a first action on the merits, in response to the claims received 7/29/2019. Claims 1-18 are pending for prosecution below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) file on 9/12/2019 has been considered by the examiner. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,7,8,15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KUROSAKI et al, (KUROSAKI), (USNO.2016/0021782).
 	As for claim 1, Kurosaki discloses and shows in Figs. 1,3,7 a rack-type power supply device comprising: a plurality of battery modules each of which accommodates a plurality of secondary battery cells; a rack main body that vertically accommodates the battery modules in a horizontal posture like a plurality of steps with gaps between the battery modules; and cooling fans (ref’s air inlet fan) that are disposed on a front surface side of the rack main body and blows cooling air into each of the gaps formed between the battery modules, wherein the rack main body includes a back-side duct (via ref’s rectifying plates)  on a back surface side of the battery modules and an air outlet for discharging cooling air having passed through the back-side duct on a top surface side (via ref’s air outlet), a number of the cooling fans is less than a number of the battery modules, and each of the cooling fans is disposed to be shifted from each of the gaps formed between the battery modules in front view of the rack main body (par.[0066-0073,0102,0104,0115])
 	As for claim 2, Kurosaki discloses and shows in Figs. 1,3,7 a rack-type power supply device comprising: a plurality of battery modules each of which accommodates a plurality of secondary battery cells; a rack main body that vertically accommodates the battery modules in a horizontal posture like a plurality of steps with gaps between the battery modules; and cooling fans (ref’s air inlet fan) that are disposed on a front surface side of the rack main body and blows cooling air into each of the gaps formed between the battery modules, wherein the rack main body includes a back-side duct where cooling air having passed through the gaps flows upward on a back surface side of the battery modules and an air outlet for discharging cooling air having passed through the back-side duct on a top surface side, the back-side duct is partitioned into a first flow path (via ref’s flow divider) that allows cooling air having passed through the gaps formed between the battery modules accommodated in an upper region of the rack main body to pass and a second flow path that allows cooling air having passed through the gaps formed between the battery modules accommodated in a lower region of the rack main body to pass, and a number of the cooling fans is less than a number of the battery modules, and the cooling fans are vertically arranged (par.[0066-0073,0102,0104,0115])
 	As for claim 3, Kurosaki discloses and shows in Figs. 1,3,7 the back- side duct includes a partition wall (via ref’s flow divider) that is placed on a back surface side of the battery modules accommodated in the upper region and that partitions an inside of the back-side duct into a front portion and a back portion, and the front portion on a front surface side of the partition wall is a first flow path and the back portion on a back surface side of the partition wall is a second flow path (par.[0066-0073,0102,0104,0115])
 	As for claim 7, Kurosaki discloses and shows in Figs. 1,3,7 the rack main body includes an exhaust fan that is placed at the air outlet and discharges cooling air having passed through the back-side duct.
 	As for claim 8, Kurosaki discloses and shows in Figs. 1,3,7 the rack main body includes a bottom duct that allows cooling air blown from the cooling fan to pass under a bottom battery module, the bottom duct communicates with the back-side duct so as to allow cooling air having passed through the bottom duct to flow into the back-side duct, and a vertical width of the bottom duct is larger than a vertical width of one of the gaps formed between the battery modules.
 	As for claim 15, Kurosaki discloses and shows in Figs. 1,3,7 the rack main body includes an exhaust fan that is placed at the air outlet and discharges cooling air having passed through the back-side duct.
 	As for claim 16, Kurosaki discloses and shows in Figs. 1,3,7 the rack main body includes a bottom duct that allows cooling air blown from the cooling fan to pass under a bottom battery module, the bottom duct communicates with the back-side duct so as to allow cooling air having passed through the bottom duct to flow into the back-side duct, and a vertical width of the bottom duct is larger than a vertical width of one of the gaps formed between the battery modules
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6,9-14,17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroaski.
As for claims 4 and 12, Kurosaki discloses and shows in Figs. 1,3,7 discloses the claimed invention except for a plurality of the cooling fans are arranged at equal intervals every other battery module, the battery modules being arranged like a plurality of steps. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a plurality of the cooling fans are arranged at equal intervals every other battery module, the battery modules being arranged like a plurality of steps would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application for advantages such as optimize heat dissipation.
 As for claims 5 and 13, Kurosaki discloses and shows in Figs. 1,3,7 discloses the claimed invention except for one of the cooling fans disposed at a bottom on a front surface side of the rack main body is aligned with a bottom battery module among the battery modules accommodated in the rack main body. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have one of the cooling fans disposed at a bottom on a front surface side of the rack main body is aligned with a bottom battery module among the battery modules accommodated in the rack main body would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application for advantages such as optimize heat dissipation.
As for claims 6 and 14, Kurosaki discloses and shows in Figs. 1,3,7 discloses the claimed invention except for one of the cooling fans disposed at the bottom on the front surface side of the rack main body is aligned with a second battery module from a bottom among the battery modules accommodated in the rack main body. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have one of the cooling fans disposed at the bottom on the front surface side of the rack main body is aligned with a second battery module from a bottom among the battery modules accommodated in the rack main body would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application for advantages such as optimize heat dissipation.
As for claims 9 and 17, Kurosaki discloses and shows in Figs. 1,3,7 discloses the claimed invention except for a space between the cooling fans and a front surface of each of the battery modules that opposes the cooling fans is four times or less as large as a thickness of the cooling fan. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a space between the cooling fans and a front surface of each of the battery modules that opposes the cooling fans is four times or less as large as a thickness of the cooling fan would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application for advantages such as optimize heat dissipation.
As for claims 10 and 18, Kurosaki discloses and shows in Figs. 1,3,7 discloses the claimed invention except for a power supply controller that controls charge and discharge of the plurality of battery modules accommodated in the rack main body, wherein the power supply controller is disposed above a top battery module of the battery modules arranged like the plurality of steps, and the power supply controller is cooled with cooling air having passed through the back-side duct. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a power supply controller that controls charge and discharge of the plurality of battery modules accommodated in the rack main body, wherein the power supply controller is disposed above a top battery module of the battery modules arranged like the plurality of steps, and the power supply controller is cooled with cooling air having passed through the back-side duct would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application for advantages such as optimize heat dissipation.
  	As for claims 11, Kurosaki discloses and shows in Figs. 1,3,7 discloses the claimed invention except for each of the battery modules includes an output terminal that outputs to an outside output of the plurality of secondary battery cells built in each of the battery modules on a front surface, and on a front surface side of the rack main body, a plurality of the output terminals of the battery modules are connected via connection lines to the power supply controller module. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have each of the battery modules includes an output terminal that outputs to an outside output of the plurality of secondary battery cells built in each of the battery modules on a front surface, and on a front surface side of the rack main body, a plurality of the output terminals of the battery modules are connected via connection lines to the power supply controller module would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application for advantages such as optimize power distribution.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ARUN C WILLIAMS/           Primary Examiner, Art Unit 2859